     Fill in this information to identify the case:


     Debtor 1              JEROMY J DEPREY


     Debtor 2              RACHEL A DEPREY
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Eastern District of Wisconsin
                                                                                    (State)
     Case Number:          17-25347-BEH




Form 4100N
Notice of Final Cure Payment                                                                                                             10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                               Court claim no. (if known):
 Name of creditor:                  VENTUS PROPERTIES LLC                                                      7

 Last 4 digits of any number you use to identify the debtor's account                         8   8   3    2

 Property Address:                              306 MAIN ST
                                                LUXEMBURG, WI 54217




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                             Amount

 a. Allowed prepetition arrearage:                                                                                     (a)   $        6,518.49

     b. Prepetition arrearage paid by the trustee :                                                                    (b)   $        6,518.49

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):                (c)   $             -0-

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)                 (d)   $             -0-
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                                (e)   $             -0-

 f.       Postpetition arrearage paid by the trustee :                                                               + (f)   $             -0-

     g. Total. Add lines b, d, and f.                                                                                  (g)   $        6,518.49


 Part 3:             Postpetition Mortgage Payment


 Check one

 ¨ Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                    $
         The next postpetition payment is due on                    /    /
                                                                MM / DD / YYYY




Form 4100N                                                        Notice of Final Cure Payment                                            page 1
                                Case 17-25347-beh                   Doc 121       Filed 01/06/21          Page 1 of 4
Debtor 1     JEROMY J DEPREY                                                  Case number   (if known)   17-25347-BEH
             Name




ý    Mortgage is paid directly by the debtor(s).




Form 4100N                                         Notice of Final Cure Payment                                         page 2
                       Case 17-25347-beh            Doc 121        Filed 01/06/21               Page 2 of 4
Debtor 1     JEROMY J DEPREY                                                  Case number   (if known)   17-25347-BEH
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Rebecca R. Garcia
                    Signature
                                                                                 Date   01/06/2021


 Trustee            Rebecca R. Garcia

 Address            CHAPTER 13 TRUSTEE
                    P O BOX 3170
                    OSHKOSH, WI 54903-3170


 Contact phone      (920) 231-2150                                Email   info@ch13oshkosh.com




Form 4100N                                        Notice of Final Cure Payment                                             page 3
                          Case 17-25347-beh         Doc 121        Filed 01/06/21               Page 3 of 4
Debtor 1     JEROMY J DEPREY                                             Case number   (if known)   17-25347-BEH
             Name




History Of Payments
Part 2 - b
Claim ID Name                    Creditor Type              Date         Check #   Posting Description              Amount
16       VENTUS PROPERTIES LLC   Arrears Re                 09/19/2017   0544455   Amounts Disbursed To Creditor     307.78
16       VENTUS PROPERTIES LLC   Arrears Re                 10/24/2017   0545961   Amounts Disbursed To Creditor     148.55
16       VENTUS PROPERTIES LLC   Arrears Re                 11/21/2017   0547433   Amounts Disbursed To Creditor     237.30
16       VENTUS PROPERTIES LLC   Arrears Re                 12/19/2017   0548927   Amounts Disbursed To Creditor     116.11
16       VENTUS PROPERTIES LLC   Arrears Re                 01/23/2018   0550505   Amounts Disbursed To Creditor     372.90
16       VENTUS PROPERTIES LLC   Arrears Re                 02/20/2018   0551997   Amounts Disbursed To Creditor     244.51
16       VENTUS PROPERTIES LLC   Arrears Re                 03/20/2018   0553498   Amounts Disbursed To Creditor     244.84
16       VENTUS PROPERTIES LLC   Arrears Re                 04/24/2018   0555097   Amounts Disbursed To Creditor     222.87
16       VENTUS PROPERTIES LLC   Arrears Re                 05/18/2018   0556583   Amounts Disbursed To Creditor      65.36
16       VENTUS PROPERTIES LLC   Arrears Re                 06/19/2018   0558088   Amounts Disbursed To Creditor     222.87
16       VENTUS PROPERTIES LLC   Arrears Re                 07/18/2018   0559591   Amounts Disbursed To Creditor     199.69
16       VENTUS PROPERTIES LLC   Arrears Re                 08/22/2018   0561118   Amounts Disbursed To Creditor     153.35
16       VENTUS PROPERTIES LLC   Arrears Re                 09/18/2018   0562492   Amounts Disbursed To Creditor     153.35
16       VENTUS PROPERTIES LLC   Arrears Re                 10/23/2018   0563993   Amounts Disbursed To Creditor     176.52
16       VENTUS PROPERTIES LLC   Arrears Re                 11/20/2018   0565415   Amounts Disbursed To Creditor     153.35
16       VENTUS PROPERTIES LLC   Arrears Re                 12/18/2018   0566801   Amounts Disbursed To Creditor     153.35
16       VENTUS PROPERTIES LLC   Arrears Re                 01/17/2019   0568237   Amounts Disbursed To Creditor     292.40
16       VENTUS PROPERTIES LLC   Arrears Re                 02/19/2019   0569731   Amounts Disbursed To Creditor     176.52
16       VENTUS PROPERTIES LLC   Arrears Re                 03/19/2019   0571175   Amounts Disbursed To Creditor     130.17
16       VENTUS PROPERTIES LLC   Arrears Re                 04/23/2019   0572691   Amounts Disbursed To Creditor     130.17
16       VENTUS PROPERTIES LLC   Arrears Re                 05/16/2019   0574058   Amounts Disbursed To Creditor     130.17
16       VENTUS PROPERTIES LLC   Arrears Re                 06/18/2019   0575493   Amounts Disbursed To Creditor      83.83
16       VENTUS PROPERTIES LLC   Arrears Re                 07/24/2019   0577024   Amounts Disbursed To Creditor     130.17
16       VENTUS PROPERTIES LLC   Arrears Re                 08/22/2019   0578519   Amounts Disbursed To Creditor      86.94
16       VENTUS PROPERTIES LLC   Arrears Re                 09/17/2019   0579887   Amounts Disbursed To Creditor      92.70
16       VENTUS PROPERTIES LLC   Arrears Re                 10/22/2019   0581355   Amounts Disbursed To Creditor      92.70
16       VENTUS PROPERTIES LLC   Arrears Re                 11/19/2019   0582801   Amounts Disbursed To Creditor     139.04
16       VENTUS PROPERTIES LLC   Arrears Re                 12/18/2019   0584310   Amounts Disbursed To Creditor     185.39
16       VENTUS PROPERTIES LLC   Arrears Re                 01/17/2020   0585797   Amounts Disbursed To Creditor      92.70
16       VENTUS PROPERTIES LLC   Arrears Re                 02/18/2020   0587368   Amounts Disbursed To Creditor      92.69
16       VENTUS PROPERTIES LLC   Arrears Re                 03/20/2020   0588923   Amounts Disbursed To Creditor      92.70
16       VENTUS PROPERTIES LLC   Arrears Re                 04/20/2020   0590393   Amounts Disbursed To Creditor      81.81
16       VENTUS PROPERTIES LLC   Arrears Re                 05/18/2020   0591821   Amounts Disbursed To Creditor     367.97
16       VENTUS PROPERTIES LLC   Arrears Re                 06/22/2020   0593324   Amounts Disbursed To Creditor     244.14
16       VENTUS PROPERTIES LLC   Arrears Re                 07/20/2020   0594703   Amounts Disbursed To Creditor     258.85
16       VENTUS PROPERTIES LLC   Arrears Re                 08/17/2020   0596099   Amounts Disbursed To Creditor     258.86
16       VENTUS PROPERTIES LLC   Arrears Re                 09/16/2020   0597544   Amounts Disbursed To Creditor     185.87
                                                                                        Total for Part 2 - b:      6,518.49




Form 4100N                                  Notice of Final Cure Payment                                            page 4
                     Case 17-25347-beh           Doc 121    Filed 01/06/21                 Page 4 of 4
